ORDER CONFIRMING AUTOMATIC SUSPENSION

Pursuant to SCR 3.166, the Kentucky Bar Association notified this Court that the Respondent, Suzanne P. Land, whose KBA Membership Number is 90752, who was admitted to the practice of law in this Commonwealth on June 3, 2005, and whose bar roster address is Dinsmore and Shohl, LLP, 225 East 5th St., Suite 1900, Cincinnati, Ohio 45202, was convicted of violating 26 U.S.C. § 7212(a), a felony, in the United States District Court, Southern District of Ohio, Western Division, on May 2, 2012.
SCR 3.166 requires the automatic suspension of an attorney from the practice of law upon conviction of a felony, effective the day following the finding of guilt by the jury. The purpose of this order is to memorialize and confirm the fact that Respondent was automatically suspended from the practice of law in Kentucky, effective May 3, 2012, by the action of SCR 3.166 beginning one day after her conviction and said suspension continues in effect until dissolved or superseded by subsequent order of this Court.
ENTERED: August 14, 2012.
/s/ John D. Minton, Jr. Chief Justice